Order entered October 7, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00379-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellants

                                       V.

        HENRY S. MILLER COMMERCIAL COMPANY, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DC-09-01306-G

                                    ORDER

      Before the Court is appellee’s October 5, 2020 unopposed second motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than November 23, 2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE